Fourth Court of Appeals
                                  San Antonio, Texas
                                        February 5, 2020

                                      No. 04-19-00677-CV

                              Graciela GARCIA and Jesus Garcia,
                                         Appellants

                                                v.

   Roberto SALINAS, Jose Lozano, and State Farm Mutual Automobile Insurance Company,
                                       Appellees

                   From the 229th Judicial District Court, Starr County, Texas
                                  Trial Court No. DC-17-716
                       The Honorable Baldemar Garza, Judge Presiding


                                         ORDER
        On January 31, 2020, the trial court clerk notified this court that the clerk’s record was
not filed when it was originally due because appellant had failed to pay or make arrangements to
pay the clerk’s fee for preparing the record and that appellant was not entitled to appeal without
paying the fee. It is therefore ORDERED that appellant provide written proof to this court
within ten days of the date of this order that either (1) the clerk’s fee has been paid or
arrangements have been made to pay the clerk’s fee; or (2) appellant is entitled to appeal without
paying the clerk’s fee. The clerk’s record must be filed no later than ten days after the date
appellant’s written proof is filed with this court. If appellant fails to respond within the time
provided, this appeal will be dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b).




                                                     _________________________________
                                                     Rebeca C. Martinez, Justice




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of February, 2020.
___________________________________
Michael A. Cruz,
Clerk of Court